Citation Nr: 0208918	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  96-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for low back disability 
secondary to service-connected left knee disorder.

2.  Entitlement to service connection for right knee 
disability secondary to service-connected left knee disorder.  

3.  Entitlement to an increased evaluation for post-operative 
residuals of a lateral meniscectomy and patello-plasty of the 
left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
August 1977.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
of the Department of Veterans Affairs Medical & Regional 
Office Center (VAMROC) in Wichita, Kansas.  In May 1998, the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The veteran appealed the March 1996 rating determination that 
increased his left knee disability rating to 20 percent under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Although his overall rating for his left knee disability 
remained 20 percent disabling, a May 2000 rating decision 
evaluated his disability under two separate Diagnostic Codes 
at 10 percent each, effective from December 8, 1995, the date 
of his claim for an increased evaluation was received.  The 
issues listed on the title page and addressed in the 
subsequent decision reflect these changes in the evaluation 
of the veteran's left knee disability.

The Board is undertaking additional development on the issues 
of entitlement to service connection for low back and right 
knee disorders, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's post-operative residuals of a lateral 
meniscectomy and patello-plasty of the left knee are 
manifested primarily by subjective complaints of pain and 
giving way, with objective findings of slight limitation of 
motion and no indication of joint instability, subluxation; 
there is objective evidence of symptomatic removal semilunar 
cartilage.

3.  The veteran's left knee arthritis is manifested by X-ray 
evidence of DJD and no more than slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-operative residuals of a lateral meniscectomy and 
patello-plasty of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5257, 5259 (2001).

2.  The criteria for a rating in excess of 10 percent for 
left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, Diagnostic Codes 5003, 
5010, 5260, 5261 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that his service-
connected left knee disability is more severe than the 
current evaluations reflect.  They further contend that the 
May 2000 rating decision constituted a reduction in benefits 
and that the case must be remanded and the veteran afforded 
his procedural due process under the provisions of 38 C.F.R. 
§ 3.105(e).

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Following receipt of his claim the veteran was sent 
correspondence and information concerning evidence needed to 
support his claim.  In particular, he was notified of the 
evidence needed to support his claim in copies of the March 
1996 rating decision sent to him and in the Statement of the 
Case issued in April 1996 and Supplemental Statements of the 
Case issued thereafter.  The Board remanded his claim for 
further development in May 1998.  He was also provided VA 
orthopedic examinations and he testified at a Travel Board 
hearing before the undersigned Member, in June 1998.  

The Board finds that the veteran has been fully informed of 
what additional evidence and information is required with 
regard to his claim.  Moreover, the RO attempted to secure 
private treatment records in August 1998 and informed the 
veteran of its inability to obtain the records.  The RO 
requested his help in obtaining the records.  He did not 
respond.  Since the veteran has not indicated that there is 
any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claim.  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Factual Background

An April 1978 rating decision granted service connection for 
postoperative residuals of a left knee lateral meniscectomy 
and patelloplasty with traumatic arthritis and assigned an 
initial 10 percent evaluation.  The veteran subsequently 
submitted his claim for an increased evaluation in December 
1995.

During a May 1994 VA hospitalization for another disability, 
the veteran was given a rehabilitation medical consultation 
regarding of his left knee.  

VA treatment records, dated in November and December 1995, 
show the veteran complained of left knee pain and decreased 
range of motion during hospitalization for an unrelated 
illness.  November X-ray studies of the left knee revealed 
evidence of degenerative joint disease (DJD).  A December 
physical therapy consultation report notes the veteran 
complained of his left knee giving way, catching, swelling 
and of decreased range of motion.  Examination revealed no 
evidence of joint instability.  There was pain with movement.  
Left knee extension was restricted by 10 to 15 degrees and 
flexion was to 100 degrees.  The impression was status post 
multiple surgeries and DJD of the left knee.  Physical 
therapy was recommended as well as a left knee brace for 
patella stability.  A later progress note indicates he chose 
a DePuy cartilage knee cap brace.  

During a February 1996 VA orthopedic examination, the veteran 
complained of restricted left knee mobility and pain, as well 
as lateral instability.  Examination revealed some left knee 
swelling, lateral instability and crepitance.  Left knee 
flexion was to 60 degrees and extension to 130 degrees.  The 
diagnosis was traumatic left knee arthritis with restricted 
range of motion.

The March 1996 rating decision increased the veteran's left 
knee disability to 20 percent.

During his January 1998 Travel Board hearing before the 
undersigned Member, the veteran testified that he experienced 
constant left knee pain which he characterized as being 
between 5 to 8 on a scale of 10 and sometimes prevented him 
from sleeping at night.  He was prescribed Oraprozin to 
relieve pain, but that was somewhat ineffective.  He 
described the joint as extremely stiff and swollen and 
reported that it gave way once or twice every month or two.  
Afterwards, the knee would swell and he would have difficulty 
moving the limb until the swelling subsided.  He testified 
that he had been told that not much could be done for him 
until he had a total knee replacement sometime when he was 
older.  He wore a knee brace.  The veteran testified that he 
had been receiving Social Security Disability benefits since 
1994 for an unrelated disability.

In May 1998, the case was remanded to the RO to consider 
whether the veteran should be provided a separate 10 percent 
evaluation for his service-connected left knee arthritis.  

June 1998 VA treatment records show the veteran was seen for 
complaints of increased left knee pain inhibiting his sleep 
and decreased range of motion.  The veteran was able to bear 
weight on his left knee during the examination.  Left knee 
flexion was to 90 degrees with crepitus noted and pain was 
elicited with internal and external rotation.  The assessment 
was left knee DJD.  Accompanying X-ray studies confirmed the 
assessment.  

During a September 1999 VA orthopedic examination, the 
veteran complained of left knee pain, edema and decreased 
range of motion.  He reported difficulty getting in and out 
of cars, as well as walking up stairs.  He did not complain 
of joint instability.  He took over-the-counter Nuprin for 
pain.  The severity and frequency of his flare-ups was 
dependent on the degree of his activity.  Cold weather also 
precipitated his symptoms.  He denied needing crutches, 
braces or a cane.  He did not give a history of any 
dislocation or subluxation of the joint.  He was unable to 
run or carry anything over 50 pounds because of his left knee 
disability.  Examination revealed no edema, effusion or 
instability.  Weight bearing and walking did not appear to be 
a problem.  Pain was noted during range of motion testing, 
particularly with flexion, as well as guarding with flexion 
and crepitus.  Left knee flexion was limited to 90 degrees, 
otherwise range of motion was normal.  Lachman's and 
McMurray's tests were negative.  Magnetic resonance imaging 
(MRI) of the left knee indicated moderate degenerative 
osteoarthritic changes.  The lateral menisci was obtunded and 
shortened and there was effusion in the suprapatellar bursa.  
The diagnosis was DJD of the left knee, status post lateral 
meniscus repair with joint effusion in the suprapatellar 
bursa.

A May 2000 rating decision evaluated the veteran's left knee 
disability under two separate Diagnostic Codes, assigning 10 
percent ratings for symptomatic removal of semilunar 
cartilage under Diagnostic Code 5259 and for traumatic 
arthritis under Diagnostic Code 5010, effective from the date 
his claim for an increased evaluation was received.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Prior to the veteran's submitted claim for an increased 
evaluation, a 10 percent evaluation was in effect for the 
left knee patellectomy with arthritis under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 5259.  Under 
Code 5257, a 10 percent rating is assigned when there is 
slight disability from recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating is assigned 
when there is moderate disability and a 30 percent rating 
assigned when there is severe disability.  Under Diagnostic 
Code 5259, a 10 percent evaluation is warranted for 
symptomatic removal of semilunar cartilage.  This is the 
maximal schedular evaluation under this Code.

Currently, the veteran is assigned a 10 percent rating for 
his left knee patellectomy under the provisions of Code 5259.  
He is also provided a separate evaluation of 10 percent for 
traumatic arthritis of the left knee under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  A veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5010, degenerative arthritis, and Code 
5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994) (veteran is entitled to separate disability 
ratings for different manifestations of the same disability 
when the symptomatology of one manifestation is not 
duplicative or overlapping of the symptomatology of the other 
manifestations).  In addition, a separate rating for 
arthritis may be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

Traumatic arthritis is rated as degenerative arthritis 
pursuant to Diagnostic Code 5003.  This Code provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
under the appropriate Diagnostic Codes is noncompensable for 
the specific joint or joints involved, a rating of 10 percent 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under the Diagnostic Code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Pursuant 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
noncompensable evaluation is provided for leg flexion limited 
to 60 degrees and a 10 percent evaluation for leg flexion 
limited to 45 degrees.  A 20 percent evaluation is warranted 
for leg flexion limited to 30 degrees and a 30 percent 
evaluation for leg flexion limited to 15 degrees.

A noncompensable evaluation is also warranted for leg 
extension limited to 5 degrees and a 10 percent evaluation 
for extension limited to 10 degrees.  A 20 percent evaluation 
is warranted for leg extension limited to 15 degrees.  A 30 
percent evaluation is assigned for extension limited to 20 
degrees; extension limited to 30 degrees warrants a 40 
percent rating and a 50 percent rating is assigned for 
extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

There are other diagnostic codes for evaluating the knee.  
However, these diagnostic codes are factually inapplicable in 
this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(ankylosis of the knee), and Diagnostic Code 5262 (impairment 
of the tibia and fibula).  The Board will therefore evaluate 
the claim under Codes 5003, 5010, 5257, 5259, 5260 and 5261.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Although the veteran has complained of left knee instability 
and giving out, the Board finds that the preponderance of the 
objective medical evidence of record does not show any 
current joint instability or subluxation and therefore does 
not support an evaluation under the provisions of Code 5257.  
In this respect, the Board acknowledges the December 1995 
treatment record indicating the veteran was given a knee 
brace to stabilize his knee and the February 1996 VA 
examination that showed objective evidence of instability.  
However, the December 1995 progress note shows that there was 
no evidence of instability at the time the veteran received 
the brace and the February 1996 examination is the only 
incident when there is any objective evidence of instability.  
In fact, the September 1999 VA examiner specifically noted 
that the veteran did not complain of instability or 
subluxation and objectively found no evidence of instability 
or subluxation with negative results in McMurray and Lachman 
tests.  The Board finds the September 1999 examination 
results more probative regarding instability and therefore, 
finds that the preponderance of the evidence does not support 
evaluation of the veteran's left knee disability under the 
provisions of Diagnostic Code 5257.  The Board finds that the 
veteran's current left knee disability is more appropriately 
evaluated under Code 5259, as the Code contemplates his 
current residuals in its criteria.

Likewise, the objective medical evidence of record does not 
satisfy the requirements for a higher evaluation under the 
provisions of Diagnostic Code 5003 as the preponderance of 
the objective medical evidence does not indicate leg 
limitation of motion to a compensable degree.  Again, the 
Board acknowledges the veteran's complaints of pain, 
instability and giving way, as well as the February 1996 
findings of extension limited to 130 degrees, and the August 
1999 examiner's observation of pain with range of motion 
testing, and of crepitance.  However, considering these 
factors in conjunction with the preponderance of the 
objective evidence that consistently shows no more than 
slight limitation of motion, as well as no ligamentous laxity 
or subluxation, but does show left knee crepitus and X-ray 
evidence of degenerative changes, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Codes 5003, 5260 and 5261.  As the preponderance of the 
evidence does not indicate limitation of motion to a 
compensable degree, the Board finds that the veteran's 
painful motion and crepitance is adequately considered in the 
current evaluation.

The Board also finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).  In this regard, the Board notes that the 
veteran's post-operative residuals of left knee of a lateral 
meniscectomy and patello-plasty with arthritis have not 
necessitated frequent periods of hospitalization and, while 
the veteran indicates he is receiving Social Security 
disability benefits, he attributed this to nonservice-
connected disability.  There is no objective evidence that 
his left knee disability has resulted in marked interference 
with his employment.

With regard to the veteran's and his representative's 
contentions that the rating was reduced and that the case 
should be developed to provide his due process rights, the 
Board notes that the provisions of 38 C.F.R. § 3.105(e) 
(2001) are not for application in the instant case, since 
there was no actual reduction in the total evaluation 
assigned the veteran for his overall left knee and there was 
no reduction or discontinuance of compensation payments being 
made.  Nor are the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of disability ratings for application, as the 
veteran's disability evaluation had not been in effect for 
five years at the time the separate evaluations were 
assigned.  



ORDER

An increased evaluation for post-operative residuals of a 
lateral meniscectomy and patello-plasty of the left knee is 
denied.

An increased evaluation for left knee arthritis is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

